Exhibit 16.1 Letterhead of Mayer Hoffman McCann P.C. Mayer Hoffman McCann P.C. An Independent CPA Firm 1675 N. Military Trail, Fifth Floor Boca Raton, Florida 33486 Main: 561.994.5050 Fax: 561.241.0071 www.mhmcpa.com September 7, 2016 U.S. Securities and Exchange Commission Office of the Chief Accountant treet. NE Washington. DC 20549 Re: ERBA Diagnostics, Inc. File No. 1-14798 Ladies and Gentlemen, We have read Item 4.01 of Form 8-K dated August 31, 2016, of ERBA Diagnostics, Inc. (the "Company") and are in agreement with the statements contained in the first, third and fourth paragraphs on page 2 therein. We are also in agreement with the statement that our reports on the Company's financial statements for each of the years ended December 31, 2014 and 2013 did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles contained in the second paragraph on page 2 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Mayer Hoffman McCann P.C. Boca Raton, Florida KRESTON – Member of Kreston International – a global network of independent accounting firms
